879 F.2d 814
Albert P. LEFFLER, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 89-3058.
United States Court of Appeals,Federal Circuit.
Decided April 12, 1989.Unpublished Opinion April 12, 1989.Published Opinion July 19, 1989.

Appealed from Merit Systems Protection Board.
Albert P. Leffler, Spokane, Wash., submitted pro se.
Gordon D. Kromberg, Dept. of Justice, Washington, D.C., submitted for respondent.
Before RICH and ARCHER, Circuit Judges, and MILLER, Senior Circuit Judge.
PER CURIAM.


1
Albert P. Leffler petitions for review of the final decision of the Merit Systems Protection Board (MSPB) in Docket No. SE08318710219, sustaining OPM's reconsideration decision reducing Leffler's retirement annuity to provide a survivor benefit for his former spouse.  See Leffler v. Office of Personnel Management, 38 M.S.P.R. 624 (1988), and Mugler v. Office of Personnel Management, 38 M.S.P.R. 619 (1988), a companion case decided the same day.  We have carefully reviewed Leffler's arguments.  We are not persuaded that the MSPB erred in its reasoning or its decision.  Accordingly, we affirm the MSPB's decision on the basis of its opinion and order dated October 26, 1988.


2
AFFIRMED.